              Case: 20-6081         Document: 16-1       Filed: 11/04/2020     Page: 1                  (1 of 2)




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                   100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
         Clerk                        CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                    Filed: November 04, 2020

  Rhonda Bradshaw
  Spicer Rudstrom
  800 S. Gay Street
  Suite 1400
  Knoxville, TN 37929

  Federico Alberto Flores
  Spicer Rudstrom
  800 S. Gay Street
  Suite 1400
  Knoxville, TN 37929

  Mr. Anthony Philip Lomonaco
  Law Offices
  800 S. Gay Street
  Suite 1950
  Knoxville, TN 37929

                       Re: Case No. 20-6081, Tina Mullinax, et al v. Sevier County, TN, et al
                           Originating Case No. : 3:18-cv-00002

  Dear Sir or Madam,

    The Court issued the enclosed (Order/Opinion) today in this case.

                                                    Sincerely yours,

                                                    s/Connie A. Weiskittel
                                                    Mediation Administrator

  cc: Mr. John L. Medearis

  Enclosure

  No mandate to issue



Case 3:18-cv-00002-JRG-DCP Document 110 Filed 11/05/20 Page 1 of 2 PageID #: 820
                Case: 20-6081        Document: 16-2      Filed: 11/04/2020      Page: 1        (2 of 2)




                                           Case No. 20-6081

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                               ORDER



  TINA MULLINAX; BRIAN MULLINAX; ROBIN SUTTON

                Plaintiffs - Appellees

  v.

  SEVIER COUNTY, TN, et al

                Defendants

  and

  JUSTIN JOHNSON, SCSO; BART TYNER, SCSO Corporal; JESSICA SAVARESE, SCSO
  Deputy; WAYNE PATTERSON, SCSO Sergeant

                Defendants - Appellants



       In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

  parties' stipulation to dismiss,

       It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

  of Appellate Procedure.

                                                    ENTERED PURSUANT TO RULE 33,
                                                    RULES OF THE SIXTH CIRCUIT
                                                    Deborah S. Hunt, Clerk


  Issued: November 04, 2020
                                                    ___________________________________




Case 3:18-cv-00002-JRG-DCP Document 110 Filed 11/05/20 Page 2 of 2 PageID #: 821
